Citation Nr: 0409924	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of 
the right lower extremity, to include as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for peripheral neuropathy of 
the left lower extremity, to include as secondary to herbicide 
exposure.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for arteriosclerotic heart 
disease.  

5.  Entitlement to service connection for nephrolithiasis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to an evaluation in excess of 10 percent 
for bronchial asthma is REMANDED to the RO via the Veterans 
Benefits Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have been 
exposed to herbicides.  

2.  The veteran's peripheral neuropathy was first manifest many 
years after service and there is no competent medical evidence 
linking the veteran's peripheral neuropathy to any disease or 
injury in service to include his exposure to herbicide agents used 
in Vietnam.

3.  Competent medical evidence does not show that hypertension was 
present in service or within the presumptive year thereafter.  The 
veteran's hypertension was first manifested many years after 
service and there is no competent evidence relating the 
hypertension to the veteran's service-connected diabetes mellitus.

4.  Competent medical evidence does not show that arteriosclerotic 
heart disease was present in service or within the presumptive 
year thereafter.  The veteran's arteriosclerotic heart disease was 
first manifested many years after service and there is no 
competent evidence relating the hypertension to the veteran's 
service-connected diabetes mellitus.

5.  Competent medical evidence does not show that nephrolithiasis, 
which was initially diagnosed in 1972, was present in service or 
within the presumptive year thereafter.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy of the right lower 
extremity was not incurred in or aggravated during service, to 
include as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  The veteran's peripheral neuropathy of the left lower 
extremity was not incurred in or aggravated during service, to 
include as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

3.  Hypertension was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service; nor is it 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2003).

4.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service; nor is it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).  

5.  Nephrolithiasis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

The decision of the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

Here, the AOJ did provide the veteran with VCAA notice and the 
pertinent laws and regulations in the September 2002 statement of 
the case (SOC).  However, this SOC did not contain the fourth 
element set forth in Pelegrini.  Although the VCAA notice provided 
to the veteran does not contain the fourth element, the Board 
finds that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The SOC included 
the pertinent law and regulations pursuant to VCAA.  Moreover, he 
was notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help by 
getting that evidence.  Evidence of record reveals that the 
veteran subsequently submitted private and VA medical evidence as 
well as statements as provided by fellow servicemen in support of 
his claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 414.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ decision 
is appealed to the Board.  Rather, it is only after a decision of 
either the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).   
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.    

Service Connection

The veteran contends that he developed peripheral neuropathy of 
both lower extremities as a result of his service, specifically 
due to his exposure to Agent Orange in Vietnam.  Additionally, the 
veteran contends that he developed hypertension, arteriosclerotic 
heart disease, nephrolithiasis, and peripheral neuropathy of both 
lower extremities as a result of his service to include as 
secondary to his service-connected diabetes mellitus. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hypertension, 
arteriosclerotic heart disease, or nephrolithiasis to a degree of 
10 percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
Additionally, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 (2003).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

On December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103(Dec. 27, 2001).  Section 201 of this Act provides a 
presumption of exposure to herbicides for all veterans who served 
in Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Previously, the law required that the 
veteran have a presumptive disease before exposure to herbicides 
was presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any such 
agent during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or visitation 
in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2003).  

The phrase "Service in the Republic of Vietnam" is not clearly 
defined for the purposes of determining whether or not a veteran 
had service in Vietnam.  However, in discussing similar language 
found in 38 U.S.C.A. § 101(29)(A), the VA General Counsel held 
that service in a deep water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, the following diseases shall be service-connected, even 
though there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 
41442, 41448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit (CAFC) has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to AO.  Brock v. Brown, 10 Vet. App. 155 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Peripheral neuropathy of the right and left lower extremities

Upon review of the evidentiary record, the Board finds that it is 
clear that the veteran served in the Republic of Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  The medical record, however, shows 
that the veteran does not have a condition enumerated as a 
presumptive disability.  His claim is for peripheral neuropathy; 
however, the regulations provide for presumptive service 
connection only for acute and subacute peripheral neuropathy which 
are transient forms of peripheral neuropathy that appear within 
weeks or months of exposure to an herbicide agent and resolve 
within two years of the date of onset.

A review of the service medical records is negative for diagnoses, 
treatment, or other findings related to peripheral neuropathy of 
the lower extremities.  As the veteran left Vietnam by 1969, the 
record would have to show the manifestation of acute or subacute 
PN within months of that release from service.  The record, 
however, does not show a diagnosis of acute or subacute peripheral 
neuropathy within the applicable time period or at any time.  
Private records reflect that the veteran reported a long history 
of foot problems in the late 1990s.  He was referred for 
neurological consult and he was diagnosed with peripheral 
neuropathy by private examiners at that time and when examined by 
VA in April 2002.  Therefore, although the veteran has been 
diagnosed with peripheral neuropathy in recent years, the medical 
record does not show that he has ever suffered from a disability 
that is included among the conditions in the governing regulation.

Further, the Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his peripheral neuropathy, which was first 
manifest in 1996, is etiologically related to exposure to 
herbicide agents used in Vietnam.

Moreover, there is no basis for a direct service connection claim.  
The service and the initial post service medical records are 
silent regarding the presence of peripheral neuropathy.  The 
veteran was first treated for peripheral neuropathy more than 30 
years after separation from service.  Further, there is no 
competent medical evidence of record relating the veteran's 
diagnosis of peripheral neuropathy in the 1990's to his service.  

On VA examination in February 2003, the examiner determined that 
the veteran's peripheral neuropathy was not associated with his 
diabetes mellitus.  The examiner, after reviewing the claims file 
and interviewing the veteran, noted that the veteran was initially 
diagnosed with diabetes mellitus in 2000; however, the veteran's 
peripheral neuropathy was first diagnosed in the late 1990's.  
Thus, the examiner determined that the veteran's peripheral 
neuropathy predated his diabetes by at least 2 years.  

With all due respect to the veteran's contentions and testimony 
(and the testimony of his friends), they are not shown to be 
medical experts and, for that reason, they are not competent to 
express an authoritative opinion regarding an issue of medical 
causation or the diagnosis of a condition.  See Espiritu; see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  While subsequent VA medical records dated in 2003 
show continued treatment for sensory peripheral neuropathy of the 
lower extremities, the record does not contain any no medical 
evidence or opinion relating the development of the veteran's 
peripheral neuropathy to either his active service or his service-
connected diabetes mellitus.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for peripheral neuropathy of the right and left lower 
extremities either due to service to include exposure to herbicide 
agents while serving in Vietnam or as the result of service-
connected diabetes mellitus.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  Therefore, the claims are 
denied.

Hypertension, arteriosclerotic heart disease, and nephrolithiasis

A review of the service medical records is negative for diagnoses, 
treatment, or other findings related to hypertension, 
arteriosclerotic heart disease, or nephrolithiasis.  Postservice 
records including private and VA treatment documents reflect that 
a private physician treated the veteran in April 1972 for a left 
ureteral calculus.  Subsequently dated records show that the 
veteran had ongoing complaints of kidney stones through 1979.  
Years later, in 2000, another private physician noted that the 
veteran had a kidney stone with hematuria.  It was also reported 
that the veteran had a medical history of kidney stones.  In 
January 2001, he was shown to have enuresis, which the veteran 
indicated was a side effect to medications.  The record reflects 
that the veteran was initially diagnosed with diabetes mellitus in 
2000.  

Postservice private records show elevated blood pressure (BP) 
readings were noted in 1996.  He was evaluated by a private 
examiner and diagnosed with hypertension and arteriosclerotic 
heart disease.  On VA examination in April 2002, the examiner 
noted, after reviewing the veteran's claims file, that the veteran 
had a long history of hypertension and arteriosclerotic heart 
disease with a cardiac catheterization in the past which showed 
50% stenosis of one of the coronary arteries.  During the 
examination, the veteran's BP was recorded as 140/90 and 138/90.  
The final diagnoses included essential hypertension, well 
controlled with medication and arteriosclerotic heart disease by 
history, asymptomatic and on no treatment.  When examined by VA in 
February 2003, it was opined by the examining physician that the 
veteran's hypertension and arteriosclerotic heart disease were not 
related to his service-connected diabetes mellitus.  

Subsequent to service, although there is evidence that the veteran 
has a current hypertension, arteriosclerotic heart disease, and 
nephrolithiasis, there is no evidence that these conditions are 
etiologically associated with his period of active service.  And, 
a VA examiner has noted that the veteran's hypertension and 
arteriosclerotic heart disease are not secondary to diabetes 
mellitus.  Review of the medical record reflects that the 
veteran's hypertension and arteriosclerotic heart disease were 
diagnosed several years before diabetes mellitus.  

Moreover, the veteran's assertion that these conditions had their 
onset during military service or that his hypertension and 
arteriosclerotic heart disease are causally related to his 
diabetes mellitus is not competent medical evidence.  As a 
layperson, he is not qualified to render a medical opinion 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.

As the Board noted earlier in Hickson, supra, the CAVC has held 
that in order to prevail on the issue of service connection, there 
must be a nexus between a current disability and an in-service 
incurrence or aggravation.  As there is no evidence of an in-
service incurrence or aggravation of hypertension, 
arteriosclerotic heart disease, or nephrolithiasis, there can be 
no nexus to current disabilities, and as noted in the previous 
paragraph, the veteran is not competent to provide such a medical 
opinion.

As to continuity of symptomatology, the Board notes as above that 
there is no hypertension, arteriosclerotic heart disease, or 
nephrolithiasis shown in service; no postservice treatment for 
nephrolithiasis until several years after service and no 
postservice treatment of hypertension or arteriosclerotic heart 
disease for many years after service.  Moreover, there is no 
medical evidence or opinion of record linking these disabilities 
to the veteran's service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for hypertension, arteriosclerotic heart disease, or 
nephrolithiasis, and they must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.    


ORDER

Entitlement to service connection for peripheral neuropathy of the 
right lower extremity, to include as secondary to herbicide 
exposure, is denied.  

Entitlement to service connection for peripheral neuropathy of the 
left lower extremity, to include as secondary to herbicide 
exposure, is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for arteriosclerotic heart 
disease is denied.  

Entitlement to service connection for nephrolithiasis is denied.  



REMAND

The veteran asserts that his asthma has increased in severity 
since his last VA examination in April 2002.  The Court has held 
that where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board is of the opinion that another VA 
examination of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should contact the veteran and request that he 
identify the names, addresses and approximate dates of treatment 
for all health care providers, VA and private, who may possess 
additional records pertinent to his claim.  With any necessary 
authorization from the veteran, the VBA AMC should attempt to 
obtain and associate with the claims file any medical records 
identified by the veteran which have not been secured previously.

3.  After completion of number 1 and 2 above, the VBA AMC should 
arrange for the veteran to undergo a VA pulmonary examination to 
determine the extent and severity of the veteran's chronic 
bronchial asthma.  The claims file and a separate copy of this 
remand must be made available to and reviewed by the examiner 
prior to the examination and the examiner should note that the 
claims file reviewed.  All indicated studies, including pulmonary 
function testing, should be performed and all findings should be 
reported in detail.  The examiner should ensure that the pulmonary 
function testing is interpreted precisely in the terms called for 
under the current provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602.  All findings should be reported in detail.

4.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



